DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 02/12/2021, Claims 2-3 have been cancelled, and Claims 1 and 4-10 are pending.

Election/Restrictions
Claims 1, 4-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/02/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Smith on 03/11/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:
Claim 1. (Currently Amended) An endoscopic duct clearing system comprising: 
an endoscope having a first side port configured for receiving a cannula therein;
a cannula having spaced apart proximal and distal ends with the proximal end arranged outside of and immediately adjacent to the first side port of the endoscope and the distal end of the cannula passed through the endoscope, the distal end of the cannula and the endoscope each configured to be positioned within an esophagus of a patient, into a duodenum of the patient, and through an incision in a duodenal papilla of the patient; 
a capture basket that is deployable from the distal end of the cannula, the capture basket having a stem that is directly connected to the distal end of the cannula, 
a hand control coupled to the proximal end of the cannula and operable to physically manipulate the distal end of the cannula from outside the endoscope, the hand control is arranged outside of  and spaced apart from the first side port of the endoscope; 
a first end of a suction line coupled to and a proximal end of the handle control, the connection port arranged on the outside of the endoscope and spaced apart from the first side port of the endoscope; 
an 
an 
the 
the hand control and the proximal end of the cannula that is coupled to the hand control are axially misaligned with a longitudinal axis of the endoscope, and 
the capture basket and 

Claim 11. (Currently Amended) A method for endoscopic duct clearing, comprising: 
providing an endoscopic duct clearing system according to Claim 1,
positioning [[an]] the endoscope 
forming an opening within the major duodenal papilla through the endoscope 
positioning a distal end of [[a]] the cannula through the endoscope 
deploying [[a]] the capture stem at the distal end of the cannula using [[a]] the 
positioning the capture stem proximate to blockage material; 
actuating [[a]] the suction control to draw the blockage material toward the distal end of the cannula; and 
withdrawing the cannula and the blockage material out of the patient through the endoscope 

CLAIM 14 and 16 are CANCELLED.


18. (Currently Amended) The method for endoscopic duct clearing of claim 11, wherein actuating the suction control comprises holding the blockage material into or against [[a]] the capture basket.

19. (Currently) The method for endoscopic duct clearing of claim [[11]] 18, wherein the when deployed.

20. (Withdrawn) The method for endoscopic duct clearing of claim [[11]] 18, wherein the when deployed.	

REASONS FOR ALLOWANCE
Claims 1, 4-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, West (US PGPub 2006/0047286), Ferrera (US PGPub 2011/0160742) and Nayak (US PGPub 2004/0049152), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia "an endoscope having a first side port configured for receiving a cannula therein…the connection port arranged outside of and spaced apart from the first side port of the endoscope…the hand control and proximal end of the cannula that is coupled to the hand control are axially misaligned with a longitudinal axis of the endoscope….the capture basket and suction source are configured to function in concert to actuate blockage material from the patient via the suction source and suction line towards or against the capture basket to subsequently capture the material therein".  The novelty of this invention the combination of the claimed connection port and the claimed hand control and proximal end of the cannula which are misaligned with the longitudinal axis of the endoscope.
The closest prior arts of record West, Ferrera, and Nayak teach an endoscopic system similar to that of Claims 1, however the prior art record does not disclose the claimed, first side port, the claimed connection port and the claimed misalignment of the hand control. 
Because none of the prior art documents of record teach an endoscopic duct clearing system as recited in Claims 1, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3731



/MOHAMED G GABR/Primary Examiner, Art Unit 3771